Title: To James Madison from Edmund Randolph, 28 October 1793
From: Randolph, Edmund
To: Madison, James


My dear friendGerman Town October 28. 1793
I am satisfied, that there will be great manœuvring about the place of congress for the next session. New-York seemingly declines a visit from them; but steps are taken to distract preparations in this state, and produce a kind of necessity to go thither, as being the only spot, where accommodations can be found at short notice. A precedent, too is much wished by some, for violating the compact concerning the final residence, by shewing the power of congress over the temporary. I beseech you to be here the day before the appointed time. Yrs. afftely
Edm: Randolph.
